Since the opinion in this case was filed and certified to the Court of Civil Appeals, our attention has been *Page 375 
called to certain language which, to say the least of it, is calculated to mislead. It is said in the opinion: "But the question does not advise us whether or not the defendants named were residents of the State or within the State at the time the adverse possession was taken by their agent. * * * If not, then the statute ran in their favor until their return to the State, if they ever returned." This probably admits of the construction, that if the defendants, though residents of the State, were absent at the time possession was taken, the statute would run in their favor, notwithstanding such absence. Such a construction would be in the very teeth of the statute, and we did not intend to so hold.
It is ordered, that this be published as an addendum to the opinion referred to, and that it be published therewith.
Delivered June 20, 1895.